        Case: 1:19-cr-00132-SL Doc #: 15 Filed: 07/09/19 1 of 1. PageID #: 39




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


UNITED STATES OF AMERICA,                  )    CASE NO. 1:19-cr-132
                                           )
                      PLAINTIFF,           )    JUDGE SARA LIOI
                                           )
vs.                                        )
                                           )    ORDER OF REFERRAL TO MAGISTRATE
                                           )    JUDGE FOR PURPOSES OF RECEIVING
                                           )    DEFENDANT’S PLEA OF GUILTY UPON
                                           )    CONSENT OF THE PARTIES
HARGIS HALL,                               )
                                           )
                      DEFENDANT.           )


               Pursuant to General Order 99-49, this case is referred to United States Magistrate

Judge Kathleen B. Burke for purposes of receiving, on consent of the parties, the defendant’s offer

of a plea of guilty, conducting the colloquy prescribed by Fed. R. Crim. P. 11, causing a verbatim

record of the proceedings to be prepared, referring the matter, if appropriate, for presentence

investigation, and submitting a Magistrate Judge’s Report and Recommendation stating whether the

plea should be accepted and a finding of guilty entered.

               The Magistrate Judge assigned to receive the guilty plea shall contact counsel to

schedule the guilty plea hearing during the week of July 29, 2019.

               IT IS SO ORDERED.


Dated: July 9, 2019
                                               HONORABLE SARA LIOI
                                               UNITED STATES DISTRICT JUDGE
